Citation Nr: 0320660	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein service connection for multiple 
sclerosis was denied.

The Board remanded the appellant's claim in December 2000 for 
further development and action consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).   


REMAND

In January 2003, the Board undertook additional development 
of the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence as well as additional development.  In 
this case, the Board requested and obtained records from the 
Social Security Administration.  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The record shows that the RO requested the veteran's service 
medical records, specifically the veteran's separation 
examination report and inpatient clinical records, from the 
National Personnel Records Center (NPRC).  However, the file 
does not contain a response from the NPRC.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal Department or agency, and will end its efforts 
only if VA concludes that the records do not exist or that 
further efforts would be futile.  See 38 C.F.R. § 3.159 
(c)(2) (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should again contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's service medical 
records, specifically his separation 
examination report and inpatient clinical 
records.  The veteran had active service 
in the Army from March 1968 to November 
1969.  If no service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for multiple sclerosis 
in light of the evidence received since 
the December 2001 Supplemental Statement 
of the Case (SSOC).  If the claim remains 
denied, the RO should issue a SSOC to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken and evidence 
received since December 2001.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




